         Case: 19-15716, 04/17/2019, ID: 11267613, DktEntry: 12, Page 1 of 1




                     UNITED STATES COURT OF APPEALS                     FILED
                            FOR THE NINTH CIRCUIT                       APR 17 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
INNOVATION LAW LAB; et al.,                    No.    19-15716

                 Plaintiffs-Appellees,         D.C. No. 3:19-cv-00807-RS
                                               Northern District of California,
 v.                                            San Francisco

KEVIN K. MCALEENAN, Acting                     ORDER
Secretary of Homeland Security, in his
official capacity; et al.,

                 Defendants-Appellants.

Before: O'SCANNLAIN, W. FLETCHER, and WATFORD, Circuit Judges.

      The parties shall appear for oral argument on Wednesday, April 24, 2019, at

10:00 am in San Francisco, California. Each side will be allotted 15 minutes of

argument time.

      The parties are encouraged to appear in person if possible. If any party

wishes to appear by video, that party must notify Kwame Copeland, (415) 355-

7888, no later than Friday, April 19, 2019, and must coordinate with Mr. Copeland

in making suitable arrangements for an appearance by video.




AC/MOATT
